COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00049-CV


IN RE RONNIE TURNER                                                       RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      Relator Ronnie Turner seeks a writ of mandamus compelling a deputy

district clerk to send him complete file-stamped copies of documents he contends

he filed with the trial court and court of criminal appeals relating to an application

for writ of habeas corpus under code of criminal procedure article 11.07. We

dismiss for want of jurisdiction.

      This court has jurisdiction to issue writs of mandamus against district and

county court judges, to issue writs of mandamus against a district judge acting as

magistrate in a court of inquiry, and to issue all other writs necessary to enforce

its own jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West 2004). We do not


      1
       See Tex. R. App. P. 47.4, 52.8(d).
have mandamus jurisdiction over a district clerk unless such is necessary to

enforce our jurisdiction. See, e.g., In re Washington, 7 S.W.3d 181, 182 (Tex.

App.—Houston [1st Dist.] 1999, orig. proceeding) (mem. op.); In re Coronado,

980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); see also

In re Jackson, No. 02-10-00445-CV, 2010 WL 5395827, at *1 (Tex. App.—Fort

Worth Dec. 30, 2010, orig. proceeding) (mem. op.). Here, Relator’s petition for

writ of mandamus does not involve a matter in which we must enforce our

jurisdiction. Cf. Washington, 7 S.W.3d at 182–83. We must therefore dismiss

Relator’s petition for want of jurisdiction.



                                                PER CURIAM

PANEL: GARDNER, DAUPHINOT, and GABRIEL, JJ.

DELIVERED: February 14, 2013




                                       2